Citation Nr: 9906473	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  95-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher rating for degenerative disc disease 
of the lumbar spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel






INTRODUCTION

The veteran had active service from November 1988 to November 
1991.

This appeal arises from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that granted service connection 
for degenerative disc disease of the lumbar spine and 
initially assigned a 10 percent evaluation.  Subsequently, in 
a May 1996 rating decision, the RO assigned a 20 percent 
evaluation.  Inasmuch as a higher evaluation for degenerative 
disc disease of the lumbar spine is potentially available, 
and as the issue of an increased rating was already in 
appellate status at the time of the May 1996 rating action, 
the Board will consider entitlement to an increased rating 
for the entire appeal period.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

In December 1997, the Board remanded the case to the RO for 
additional development.  Subsequently, the case was returned 
to the Board.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by mild intervertebral disc 
syndrome.

2.  Additional functional loss due to pain (to include on 
movement), weakness, excess fatigability, or incoordination 
is shown to approximate the criteria for a moderate 
intervertebral disc syndrome. 

3.  The medical evidence does not show disability more 
closely approximating a severe intervertebral disc syndrome.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

According to the veteran's service medical records, he 
developed low back pain during April 1989 was subsequently 
treated for continuing low back pain at various times.  A 
June 1989 report indicates that he reportedly fell down a 
stairway and had low back pain radiating to both legs.  In 
June 1991, he reported a basketball injury to the back.  

The veteran submitted a claim for VA benefits in October 
1994.  In his claim, he reported a June 1989 injury to the 
lower back and the L-5 disc.  He reported private medical 
treatment by Drs. Hewitt, Epstein, and Pearce.  Subsequently, 
the RO requested medical treatment records from the three 
above-mentioned physicians.  

Medical records received from neurosurgeon Franklin Epstein, 
M.D., indicate that the veteran reportedly hurt his back 
lifting in October 1993.  Dr. Epstein noted that a month of 
prior therapy under the care of Dr. Pearce had produced no 
results.  The November 1993 report indicates that the veteran 
was in obvious pain and his gait was mildly antalgic favoring 
the left leg.  The lumbar spine was tender to the touch and 
there was evidence of paraspinous muscle spasm on palpation.  
In the sitting position, straight leg raising on the left 
produced intense back and leg pain at 45 degrees.  Straight 
leg raising on the right produced intense left hip pain.  
(Emphasis in original)  Knee reflexes were 3+ and ankle 
reflexes were 2+.  The veteran had 4/5 weakness of the left 
extensor hallucis longus with 5/5 weakness of the left 
plantar flexors.  The anterior tibiales were strong.  There 
was consistently diminished pinprick sensation in the L5 
dermatome of the left foot and calf.  X-rays showed loss of 
disc space height at L5-S1.  The examiner suspected L4-5 disc 
herniation.  According to a December 1993 lumbar myelography 
report, Magnetic Resonance Imaging (MRI) had previously 
showed disc protrusion at L5-S1.  The myelography diagnosis 
was left lumbar radiculopathy.  In December 1993, Dr. Epstein 
opined that the veteran could return to work in January 1994, 
but would be restricted to lifting no more than 35 pounds for 
the first six weeks and then 50 pounds thereafter.  In 
January 1994, Dr. Epstein noted that the veteran had had an 
unrelenting Myelogram headache for the five days since the 
procedure.  He did not respond to the normal treatment of 
lying flat and forcing fluids, and even required one trip to 
the emergency room because of headache pain.  On January 12, 
1994, the veteran was noted to have achieved maximum medical 
improvement of his back disorder.

Medical records received from Dr. Harry Pearce also reflect 
treatment for back/disc pain in October 1993.  Dr. Pearce had 
prescribed Decadron in an attempt to shrink the disc and the 
veteran felt that it had helped.  Subsequently, Decadron was 
discontinued and Daypro was prescribed; however, back pain 
soon flared up again and the medication was switched back to 
Decadron and a lumbosacral corset.  By November 1993, the 
veteran reportedly felt that the corset had helped and so 
Daypro was again prescribed.  Dr. Pearce instructed the 
veteran to avoiding lifting or bending with the back for at 
least two additional months, noting that a herniated disc 
required at least three months to heal.  Dr. Pearce felt that 
even if maximum medical improvement was reached, the veteran 
would have a 10 percent physical impairment and that it would 
be best for him to avoid jobs requiring a lot of lifting so 
as not to exacerbate the problem. 

A March 1993 treatment report from a Dr. Hewitt indicates 
treatment for fever and respiratory congestion only.  No 
other reports were received from Dr. Hewitt.

A February 1995 VA spine examination report reflects that the 
veteran reported his history of in-service back injury.  He 
complained to the examiner that he had back pain during 
occasional flare-ups.  He reported that driving on long trips 
and any lifting or heavy activity definitely made the pain 
worse.  The examiner noted that the veteran currently walked 
with no apparent limp.  The spine was non-tender with no 
spasm.  Range of motion of the spine was described as "well 
maintained."  Forward flexion was to 80 to 85 degrees.  
Extension was to 30 to 35 degrees.  Lateral bending was to 35 
to 40 degrees and rotate of the spine was to 25 to 30 
degrees.  The veteran heel and toe walked without difficulty.  
There was no atrophy of calf muscle and circumferences were 
equal.  Deep tendon reflexes were equal at the knees and 
ankles.  The toes were down going.  Motor strength was 5/5 in 
all groups but sensation was mildly decreased over the 
lateral aspect of the left foot.  Straight leg raises done in 
the sitting position with the chin on the chest did produce 
some back pain on left leg raising; however, the pain did not 
radiate to the leg.  The assessments were history consistent 
with lumbar disc disease and, no evidence of radicular 
symptoms or radiculitis currently.  X-rays showed narrowing 
of the intervertebral disc space at L5-S1 and a small spur 
formation at L5.  There was mild anterior wedging of L1.  
Surgical clips were seen on the left side anterior to L4 (the 
veteran had been a kidney donor in October 1994).  

By RO rating decision of February 1995, service connection 
was established for degenerative disc disease of the lumbar 
spine and a 10 percent rating, effective in October 1994 
(date of receipt of original claim), was assigned under 
Diagnostic Code 5293.  

In a June 1995 notice of disagreement, the veteran indicated 
that during his VA examination, he did not report only 
occasional flare-ups of back pain.  Rather, he reported to 
the examiner that he was in pain most of the time, whether 
sitting, standing, walking, or riding.  

In a July 1995 substantive appeal, the veteran further 
reported that during his VA examination, he could not 
complete a walk on his heels due to pain and he was unable to 
touch his toes.  He also stated that he told the examiner 
that he was in constant back pain.  

In July 1995, the veteran submitted private treatment reports 
from a Randy Watson, M.D.  These reports note ongoing 
treatment during 1995 for back pain.  An April 1995 report 
notes that the veteran was taking Daypro and Percocet for 
back pain.  A June 1995 report notes that he reported lower 
back pain going into the legs.  The report notes that he re-
injured his back while digging a trench.  A July 1995 report 
notes shooting pains into both legs.  The report notes slight 
relief with Vicodin and no relief with Motrin.  Percocet was 
prescribed for pain in June and July 1995. 

A note in the claims file indicates that an RO hearing 
scheduled for January 1996 was canceled.  

In January 1996, the RO received additional treatment reports 
from Dr. Watson indicating further treatment during 1995 and 
1996.  Use of Percocet was continued.  

In March 1996, the veteran reported that he failed to report 
for a scheduled VA examination because the examination notice 
arrived the same day as the scheduled examination.

VA outpatient treatment reports received in April 1996 
reflect ongoing treatment during 1995 and 1996.  A February 
1996 report indicates that the veteran reported pain with 
paravertebral muscle spasm.  He also reported pain radiating 
down the left leg and mild muscle weakness in the left leg.

In a May 1996 rating decision, the RO assigned a 20 percent 
evaluation (from October 1994) for the veteran's back 
condition on the basis of recurring attacks of moderate 
intervertebral disc syndrome.

In July 1996, the veteran underwent a VA spine examination.  
During the examination, the veteran reported his back injury 
history and also indicated that he had increased back pain 
and recent gait changes.  He reported that he had constant 
low back pain exacerbated by increased activity.  He reported 
that he walked slightly flexed forward with a limp toward the 
left leg.  The examiner noted that an August 1995 MRI showed 
degeneration at L1-2 and L5-S1 with extrusion at L5-S1 and a 
disc fragment in the midbody of S1.  The examiner reported 
that the veteran walked with an antalgic gait with a limp on 
the left, but he was otherwise able to remove his shoes and 
socks without apparent difficulty.  The veteran was 
reportedly unable to lie down for straight leg testing; 
however, straight leg raising was performed while sitting and 
produced left lower extremity discomfort.  There was some 
lumbar paraspinous muscle spasm and tenderness along with 
some midline tenderness in the lumbar region.  Deep tendon 
reflexes were equal bilaterally.  Pinprick and light touch 
sensation was intact.  There was no overt muscle weakness.  
The veteran was barely able to stand on his heels or toes.  
There was some left foot dorsiflexor weakness; however, on 
coaxing strength appeared to be normal.  The assessment was 
lumbosacral disc disease with most involvement at the L5-S1 
disc, resulting in pain, muscle spasm, and decreased 
mobility.  Range of motion was not reported.  

In a July 1996 rating decision, the RO continued a 20 percent 
rating. 

In November 1996, the RO received private medical records 
from a Dr. Jorgensen.  The reports indicate treatment during 
1996 and reflect that the veteran continued to take Percocet 
for back pain.  

The Board remanded the case to the RO in December 1997 for an 
additional VA examination for the disability in question.  
The claims file indicates that in December 1997 the RO sent a 
letter to the veteran at his address of record, requesting 
that he report any VA or non-VA treatment since July 1996.  
He did not respond and the U.S. Postal Service did not return 
the RO's letter as undeliverable.  The claims file also 
indicates that the veteran did not report for a scheduled VA 
examination in July 1998.  A note in the claims file dated in 
August 1998 indicates that the veteran's address was checked 
and that it appeared to be correct.

In September 1998, the RO issued a supplemental statement of 
the case (SSOC) continuing the 20 percent evaluation for 
degenerative disc disease of the lumbar spine.  The SSOC 
notes that the veteran had not reported for a scheduled VA 
examination.  Although mailed to the veteran's address of 
record, the U.S. Postal Service returned the SSOC as 
undeliverable.  In November 1998, the RO resent the September 
1998 SSOC to the veteran at his address of record; however, 
the U.S. Postal Service returned it to the RO as 
undeliverable.

In a February 1999 informal presentation, the veteran's 
representative did not address the veteran's failure to 
appear for his VA examination or suggest any reason why the 
Post Office returned the SSOC an undeliverable.

II.  Legal Analysis

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also finds that all relevant 
evidence for equitable disposition of the claim has been 
obtained to the extent possible.  Even though the case was 
remanded to afford the veteran an additional VA examination, 
the veteran did not report for the examination or respond to 
any subsequent correspondence from the RO and all attempts to 
locate the veteran appear to have failed.  Under these 
circumstances, the Board finds that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him pursuant to 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board must 
consider the rating, and, if indicated, the propriety of a 
staged rating, from the initial effective date forward.  See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. January 20, 
1999).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
(to include on movement), weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

As noted in the factual background, a 20 percent disability 
evaluation for degenerative disc disease of the lumbar spine 
under Diagnostic Code 5293 is in effect.  The veteran's 
symptoms are contemplated in the criteria for intervertebral 
disc syndrome and Diagnostic Code 5293 offers higher 
evaluations, therefore, the Board will focus on those 
criteria.

Mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  Intervertebral disc syndrome, when moderate, 
with recurring attacks warrants a 20 percent evaluation.  A 
40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  

The medical evidence of record indicates that the veteran's 
back disability was manifested in July 1996 by lumbosacral 
disc disease.  Deep tendon reflexes were symmetric and 
straight leg raising did produce some lower left extremity 
pain; however, sensation was intact and there was no muscle 
weakness.  The Board finds that these manifestations, in 
themselves, are productive of mild intervertebral disc 
syndrome.  However, applying the tenets of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and the holding of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) in DeLuca, supra, 
the Board must also give consideration to any additional 
functional loss due to pain (to include on movement), 
weakness, excess fatigability, or incoordination.  X-rays 
showed some narrowing at L5-S1 and some limping was noted 
along with paraspinal muscle spasm.  The medical evidence 
also shows pain and resulting decreased mobility of the 
joint.  The Board therefore finds that the next higher rating 
is warranted.  In this case, a 20 percent rating is for 
application.  However, the Board does not find the 
symptomatology to be so severe as to warrant a 40 percent 
rating under Diagnostic Code 5293 because severe 
intervertebral disc syndrome with intermittent relief is 
simply not shown by the evidence of record.  

A greater evaluation is not warranted under alternate 
diagnostic codes, regardless of whether evaluated as 
comparable to disability resulting in severely limited motion 
or severe lumbosacral strain (for which a 40 percent 
evaluation is assignable under Diagnostic Codes 5292 or 
5295).  When the 20 percent disability rating was assigned in 
May 1996, the evidence of record indicated flexion of the 
lumbar spine to at least 80 degrees, extension to 30 degrees, 
lateral bending to 35 degrees, and rotation to 25 degrees.  
This does not evince severe limitation of motion, even 
considering additional limitation due to painful motion.  
Moreover, because the medical evidence does not show severe 
lumbosacral strain, a higher rating under Diagnostic Code 
5295 is not for application.  

In the absence of evidence of, or of disability comparable 
to, residuals of vertebral fracture of the lumbar spine or 
ankylosis (i.e., complete bony fixation) of the lumbar spine, 
evaluation of the veteran's back disability under either 
Diagnostic Code 5285, 5286, or 5289, respectively, is not 
appropriate.

A "staged" rating is not appropriate here.  Although the 
disability was in a more severe phase in late 1993 and early 
1994, the original claim was not received until October 1994, 
and compensation is not payable before that date.  38 C.F.R. 
§ 3.400(b)(2)(i) (1998).  By October 1994, the condition had 
become more stable.

The Board also finds no showing that the veteran's service-
connected degenerative disc disease reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of an evaluation in excess of 20 percent on an 
extra-schedular basis.  In this regard, the Board notes that 
the veteran's service connected low back disability is not 
shown to have significantly impacted his employment (beyond 
that which is contemplated in the ratings assigned).  Such 
problems also are not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A higher rating for service-connected degenerative disc 
disease of the lumbar spine is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

- 11 -


- 1 -


